Citation Nr: 1730325	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-23 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymia, bipolar disorder, sleep disorder, and posttraumatic stress disorder (PTSD), to include as secondary to a service-connected digestive disorder. 

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to an acquired psychiatric disorder. 

4.  Entitlement to service connection for a liver disorder, to include as secondary to contaminated water exposure at Camp Lejeune.

5.  Entitlement to service connection for a bilateral knee disability. 




REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri, and New York, New York, respectively.  Jurisdiction over the matters on appeal is currently with the RO in Louisville, Kentucky.  

In July 2011, the Board denied service connection for hypertension, bilateral Athlete's foot, and cold weather injury.  Further, the Board re-characterized the Veteran's service connection psychiatric claims as a claim for an acquired psychiatric disorder, to include dysthymia, bipolar disorder, sleep disorder, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The remaining issues on appeal were remanded for further development.  

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's digestive disorder is related to active duty service.

2.  It is at least as likely as not that the Veteran's acquired psychiatric disorder is related to active duty service, to include as secondary to a service-connected digestive disability.

3.  The Veteran does not have a current diagnosis of a liver disorder.  

4.  It is less likely than not that the Veteran's bilateral knee disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a digestive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.09 (2016).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected digestive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.10 (2016).

3.  The criteria for entitlement to service connection for a liver disorder, to include as secondary to contaminated water exposure at Camp Lejeune, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking entitlement to service connection for a digestive disorder, an acquired psychiatric disorder, to include as secondary to his digestive disorder, and a bilateral knee disability.  He is also claiming service connection for liver disorder, which he asserts is related to contaminated water exposure while stationed at Camp Lejeune.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

However, service connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a) - such as arthritis and psychosis.  As is relevant here, erectile dysfunction is not considered a chronic disease under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Digestive Disorder and Acquired Psychiatric Disorder

Based upon the evidence of record, the Board determines that service connection is warranted for the Veteran's digestive and acquired psychiatric disorders.  

First, it is apparent that the Veteran's digestive disorder had its onset in service, as the service treatment records and medical evidence reflect that the Veteran had numerous bouts of digestive symptoms, including nausea, vomiting, diarrhea, poor food intake, abdominal pain, etc., which at times lasted several months.  Further, he was diagnosed shortly after active duty service with a peptic ulcer and GERD, and then later with chronic gastritis.  Moreover, the April 2008 VA examination indicated that the Veteran was diagnosed with gastroenteritis in service and had a significant history of digestive problems, including regurgitation.  It is also apparent to the Board that the Veteran's symptoms have persisted since service, as the credible statements from the Veteran and his mother regarding his persistent and recurrent digestive symptoms, along with the VA treatment records, indicate his condition has continued since service.  

The Board notes that while the evidence includes a negative opinion from a VA examiner in November 2014, this opinion was merely conclusory and failed to discuss or address the Veteran's in-service symptoms as it relates to his current digestive disorder, as well as the etiology of his ulcer and GERD that was diagnosed shortly after service.  Further, the VA examiner focused exclusively on the lack of symptoms at the Veteran's separation examination in support of his rationale.  As such, the Board finds that the statements from the Veteran and his mother, in conjunction with the service/post-service medical evidence, to be more probative.   

Secondly, with respect to a psychiatric disability, while the Veteran's service treatment records do not reflect any psychiatric symptoms during service, the October 2014 VA examiner opined that the Veteran's psychiatric disorder, diagnosed as a mood disorder, is due in part to the Veteran's "gastrointestinal and esophagus issues."  Specifically, the examiner indicated that the Veteran "continues to experience high levels of depression and anxiety" as a result of these disabilities.  Therefore, service-connection for an acquired psychiatric disorder, as secondary to his service-connected digestive disorder is warranted.  

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for a digestive disorder and an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Knee Disorder and Liver Disorder

Based upon the evidence of record, service connection for a bilateral knee and liver disability is not warranted.  

First, while the evidence reflects that the Veteran was exposed to contaminated drinking water while stationed at Camp Lejeune, the objective medical evidence does not indicate that the Veteran has a current liver disorder at any point during the period on appeal.  Specifically, the November 2014 VA examiner reported that while the Veteran had "borderline" elevated liver enzymes since 1988, his tests have been stable without significant changes.  Further, the Veteran denied any complications or symptoms related to his liver condition.  As such, the examiner indicated that the Veteran did not have a current liver disease and that his asymptomatic borderline elevated liver enzymes were not enough to establish the presence of a liver disease.  Moreover, the examiner opined that the Veteran's "stable intermittent elevated liver enzymes" were not likely related to exposure to contaminated water at Camp Lejeune.  Therefore, service connection is not for application where there are symptoms without an associated clinical diagnosis.  See Brammer, 3 Vet. App. at 225.

Secondly, with respect to a bilateral knee disability, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a bilateral knee disability while in service.  Notably, no knee problems were noted at his separation physical examination.  Moreover, the post-service evidence does not reflect treatment for a degenerative knee disorder until almost 20 years after service.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms since active service.  In this regard, while the Veteran is not competent to diagnose a disorder such as a knee disability, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, the Veteran was not treated for a bilateral knee condition for almost 20 years after service, and such a large gap in treatment weighs against the Veteran's claim.  Moreover, the Board notes that the Veteran submitted claims for other VA benefits prior to claiming the issue on appeal.  Had the Veteran been experiencing knee symptoms since service, it is intuitive that he would have submitted a claim for a knee disability at that time.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed bilateral knee disorder to active duty, despite his contentions to the contrary. 

Specifically the Board places significant value on the opinions of the VA examiner who evaluated the Veteran's symptoms in November 2014.  In November 2014, after a thorough examination of the Veteran and a review of the claims file, the examiner determined that the Veteran's bilateral knee disorder, including bilateral arthritis and meniscal injuries, were less likely than not related to "performing exercises on the deck of a ship," or otherwise related to active duty service.  In providing this opinion, the examiner opined that the Veteran did not have any symptoms for 20 years.  Moreover, the examiner noted the Veteran's previous 20 year employment history as a transport maintenance worker and correctional officer which is a more likely cause of the Veteran's bilateral knee disability.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his bilateral knee disability to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a bilateral knee disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's knee disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Additionally, as discussed, the Veteran asserts that he has a liver disorder that had its onset in active service as a result of his exposure to contaminated water at Camp Lejeune, NC.  As such, the RO sent the Veteran a Camp Lejeune-specific letter that informed him of how his claim would be handled.  The Veteran's claim was developed in accordance with all of the procedures specified for Camp Lejeune-related claims.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in July 2011 in order to obtain all VA and private treatment records and to obtain new VA examinations.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran was provided with VA examinations in October and November 2014, and the Board finds that the examinations are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a digestive disorder is granted.

Service connection for an acquired psychiatric disorder, to include as secondary to a service-connected digestive disorder is granted.

Service connection for a liver disorder, to include as secondary to contaminated water exposure at Camp Lejeune, is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

The Veteran is also claiming entitlement to service connection for erectile dysfunction which, as is relevant here, he has argued is secondary to his service-connected acquired psychiatric disorder. 

In its July 2011 decision, the Board instructed the RO to only provide the Veteran with a VA examination if the Veteran is granted service-connected for PTSD.  However, given that the RO denied service connection for an acquired psychiatric disorder, the Veteran was not provided with an examination.  As such, given that the Board has now granted service-connected for an acquired psychiatric disorder, the Veteran should be afforded an examination to determine whether his erectile dysfunction is proximately due to his service-connected psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Montrose, New York, since 2013, as well as from any VA facility from which the Veteran has received treatment

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA genitourinary examination to determine the nature, extent, onset and etiology of his erectile dysfunction.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's erectile dysfunction had its onset in, or is otherwise etiologically related to, his service-connected acquired psychiatric disorder.

The examiner must also consider the Veteran's lay statements regarding these disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


